Exhibit 10.3




SECOND AMENDMENT TO SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT

This SECOND AMENDMENT TO SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
CREDIT AGREEMENT, dated as of July 22, 2009 (this “Amendment”), by and among
MILACRON INC., a Delaware corporation (“Parent”), CIMCOOL INDUSTRIAL PRODUCTS
INC., a Delaware corporation (“Cimcool”), MILACRON MARKETING COMPANY, an Ohio
corporation (“Marketing”), MILACRON PLASTICS TECHNOLOGIES GROUP INC., a Delaware
corporation (“Plastics”), and D-M-E COMPANY, a Delaware corporation (“D-M-E
Company”) (Parent, Cimcool, Marketing, Plastics and D-M-E Company are
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”); the other Credit Parties signatory hereto as Guarantors; GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as administrative agent
for Lenders (“Agent”), and the other Lenders (as defined below) signatory hereto
from time to time.

WHEREAS, Borrowers, Guarantors, the lenders party thereto from time to time
(“Lenders”) and Agent are parties to that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement, dated as of March 11, 2009, as amended by
that certain First Amendment to Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement, dated as of May 12, 2009 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), pursuant to which Lenders have agreed to make, and have
made, certain loans and other financial accommodations to Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders amend
certain terms and conditions of the Credit Agreement, as more fully set forth
herein; and

WHEREAS, Agent and Lenders have agreed to make such amendments to the Credit
Agreement subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.

Definitions.  All terms used herein which are defined in the Credit Agreement
and not otherwise defined herein are used herein as defined therein.

2.

Amendments to Credit Agreement.  

(a)

Section 6.5 of the Credit Agreement, Loans, Advances, Investments, Etc., is
hereby amended and modified by deleting subsection (n) of such Section in its
entirety and inserting the following in lieu hereof:

“(n)

investments by a Credit Party in Foreign Subsidiaries in an amount not to
exceed, $8,000,000 (provided that notwithstanding the foregoing, the aggregate
amount of investments permitted under this clause (n) shall not exceed
$6,500,000 without the prior written consent of Agent) during





   







--------------------------------------------------------------------------------







the term of this Agreement so long as the proceeds of such investment are
directly, or indirectly, applied by such Foreign Subsidiary in accordance with
the DIP Budget.”

(b)

Annex A to the Credit Agreement, Definitions, is hereby amended and modified by
deleting subsection (i) from the definition of “Permitted Indebtedness” in its
entirety and inserting the following in lieu hereof:

“(i)

the following intercompany Indebtedness:  (i) Indebtedness of any Domestic
Credit Party to any other Domestic Credit Party, in each case to the extent such
Indebtedness is (A) evidenced by a promissory note with terms and provisions
reasonably acceptable to Agent, (B) promptly pledged to Agent pursuant to the
Pledge Agreement, and (C) subject to an Intercompany Subordination Agreement or
such other subordination provisions acceptable to Agent; (ii) Indebtedness of
any Foreign Subsidiary to any other Foreign Subsidiary; (iii) Indebtedness of
any Domestic Subsidiary that is not a Credit Party to any other Domestic
Subsidiary that is not a Credit Party to the extent that the aggregate principal
amount of such Indebtedness outstanding at any time does not exceed $250,000;
(iv) unsecured Indebtedness of any Credit Party owing to any Foreign Subsidiary
resulting from loans or advances made by a Foreign Subsidiary to a Credit Party,
to the extent such Indebtedness is subject to an Intercompany Subordination
Agreement or such other subordination provisions acceptable to Agent; (v)
unsecured Indebtedness of Parent owing to Milacron Assurance in connection with
the self-insurance program of Parent and its Subsidiaries to the extent such
Indebtedness (A) is evidenced by a promissory note with terms and provisions
reasonably acceptable to Agent, (B) is subject to an Intercompany Subordination
Agreement or such other subordination provisions acceptable to Agent, (C) will
not be repaid in amounts in excess of the amounts necessary to pay the
obligations of Milacron Assurance under the self-insurance program for the
benefit of Parent and the Subsidiaries permitted under Section 5.7 and (D) to
the extent repaid by Parent to Milacron Assurance for Milacron Assurance to make
available to a Foreign Subsidiary in respect of such self-insurance program,
will result, prior to or concurrently with such repayment, in Foreign
Subsidiaries remitting, transferring or otherwise repatriating funds to a Credit
Party in an aggregate US dollar amount equal to the amount repaid by Parent for
such purpose; and (vi) Indebtedness of any Foreign Subsidiary owing to any
Credit Party existing as of the Closing Date and listed on Schedule 6.2 (but not
the increase, extension of maturity, refinancing or other modification thereof)
and as permitted by Section 6.5(n);”

3.

Conditions to Effectiveness.  This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent





 

-2-

 







--------------------------------------------------------------------------------







(a)

Agent shall have received counterparts of this Amendment that bear the
signatures of each of Credit Parties, Agent and Lenders;

(b)

Agent shall have received a copy of an amendment (or similar agreement), in form
and substance reasonably satisfactory to Agent, duly executed by Credit Parties,
DIP Term Loan Agent, and DIP Term Loan Lenders amending the corresponding
provisions of the DIP Term Loan Agreement; and

(c)

Agent shall have received such other information, documents, instruments or
approvals as Agent may require.

4.

Credit Parties’ Representations and Warranties.  Each Credit Party represents
and warrants to Agent and Lenders as follows:

(a)

Such Credit Party (i) is duly organized, validly existing and in good standing
under the laws of the state, province or other applicable jurisdiction of its
organization and (ii) has all requisite power, authority and legal right to
execute, deliver and perform this Amendment and to perform the Credit Agreement,
as amended hereby.

(b)

The execution, delivery and performance by such Credit Party of this Amendment
and the performance by such Credit Party of the Credit Agreement, as amended
hereby (i) have been duly authorized by all necessary action, (ii) do not and
will not violate or create a default under such Credit Party’s organizational
documents, any material applicable law, rule or regulation any applicable order,
judgment or decree of any Governmental Authority or any material contractual
restriction on or otherwise affecting it or any of its properties (including,
without limitation, the Senior Secured Note Documents), and (iii) except as
provided in the Loan Documents, do not and will not result in or require the
creation of any Lien, upon or with respect to such Credit Party’s property,
other than Lien securing obligations in an aggregate amount not exceeding
$100,000.

(c)

No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by such Credit Party of this Amendment or
the performance by such Credit Party of the Credit Agreement, as amended hereby.

(d)

This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their terms except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(e)

Immediately after giving effect to this Amendment, (i) except for such matters
as have been fully disclosed to Agent in writing by or on behalf of Borrowers,
the representations and warranties contained in the Credit Agreement are correct
on and as of the date of this Amendment as though made on and as of the date
hereof (except where such representations and warranties relate to an earlier
date in which case such representations and warranties shall be true and correct
as of such earlier date), and (ii) no Default or Event of





 

-3-

 







--------------------------------------------------------------------------------







Default has occurred and is continuing (or would result from this Amendment
becoming effective in accordance with its terms).

5.

Acknowledgements.

(a)

Each Borrower hereby acknowledges, confirms and agrees that as of the close of
business on July 21, 2009, Borrowers were indebted to the Lenders for Advances
and other extensions of credit under the Loan Documents in an aggregate
principal amount of $25,293,643.56 (collectively, the “Second Amendment Date
Obligations” and together with all fees, expenses, interest and other amounts
required to be paid under the Loan Documents, collectively, the “Existing
Obligations”). The Existing Obligations are unconditionally owing by Borrowers
to Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever.

(b)

Each Credit Party hereby acknowledges, confirms and agrees that Agent, for the
benefit of Lenders, has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Collateral
granted to Agent, for the benefit of Lenders, pursuant to the Loan Documents or
otherwise granted to or held by Agent, for the benefit of the Lenders.

(c)

Each Guarantor consents to the execution and delivery by Borrowers of this
Amendment and jointly and severally ratify and confirm the terms of their
Guaranty with respect to the Indebtedness now or hereafter outstanding under the
Credit Agreement, as amended hereby, and all Notes issued thereunder.

6.

Continued Effectiveness of Credit Agreement.  Each Credit Party hereby (a)
confirms and agrees that the Credit Agreement and each other Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Amendment Effective Date all references in any such Loan Document to (i) “the
Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Amendment, (b) confirms and agrees
that to the extent that any such Loan Document purports to assign or pledge to
Agent, for the ratable benefit of Lenders, or to grant to Agent, for the ratable
benefit of Lenders, a security interest in or Lien on, any Collateral as
security for the Obligations of the Credit Party, or any of their respective
Subsidiaries from time to time existing in respect of the Credit Agreement and
the other Loan Documents, such pledge, assignment and/or grant of the security
interest or Lien is hereby ratified and confirmed in all respects, and (c)
confirms and agrees that no amendment of any terms or provisions of the Credit
Agreement, or the amendments and consents granted hereunder shall relieve any
Credit Party from complying with such terms and provisions other than as
expressly amended or consented to hereby or from complying with any other term
or provision thereof or herein.

7.

Release.  Each Credit Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against Agent or any
Lender (or any of their respective Affiliates, officers, directors, employees,
attorneys, consultants or agents) and (b) each of Agent and each Lender has
heretofore properly performed and satisfied in a timely





 

-4-

 







--------------------------------------------------------------------------------







manner all of its respective obligations to Credit Parties and their Affiliates
under the Credit Agreement and the other Loan Documents.  Notwithstanding the
foregoing, Credit Parties wish (and Agent and Lenders agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect Agent’s or any Lenders’ rights,
interests, security and/or remedies under the Credit Agreement and the other
Loan Documents.  Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each
Credit Party (for itself and its Affiliates and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent and each Lender and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the “Released Parties”) from any and all debts, claims, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral.

8.

Miscellaneous.

(a)

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.

(b)

Section and paragraph headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(c)

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.  Each of the parties to this Amendment hereby
irrevocably waives all rights to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Amendment.

(d)

Borrowers will pay on demand all reasonable fees, costs and expenses of Agent
and Lenders in connection with the preparation, execution and delivery of this
Amendment or otherwise payable under the Credit Agreement, including, without
limitation, reasonable fees disbursements and other charges of counsel to Agent
and Lenders.  

(e)

This Amendment is a Loan Document executed pursuant to the Credit Agreement and
shall be construed, administered and interpreted in accordance with the terms
thereof.  Accordingly, it shall be an Event of Default under the Credit
Agreement if any





 

-5-

 







--------------------------------------------------------------------------------







representation or warranty made or deemed made by any Credit Party under or in
connection with this Amendment shall have been incorrect when made or deemed
made or if any Credit Party fails to perform or comply with any covenant or
agreement contained herein.

[remainder of this page intentionally left blank]





 

-6-

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWERS:

MILACRON INC.

By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      




CIMCOOL INDUSTRIAL PRODUCTS INC.




By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      




MILACRON MARKETING COMPANY




By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      




MILACRON PLASTICS TECHNOLOGIES GROUP INC.




By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      




D-M-E COMPANY




By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      














--------------------------------------------------------------------------------







CREDIT PARTIES:




MILACRON CAPITAL HOLDINGS B.V.




By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      

MILACRON CANADA LTD.




By: /s/ David E. Lawrence                                  

Name:  David E. Lawrence                                 

Title:  President & CEO                                      





 




--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDERS:




GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent and Lender







By: /s/ Thomas Morante                                 

Name:  Thomas Morante                                

Title:  Duly Authorized Signatory                    








 


